RECOMMENDED FOR FULL-TEXT PUBLICATION
                                Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                       File Name: 16a0299p.06

                    UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT
                                     _________________


 JOEL CROOKSTON,                                          ┐
                                    Plaintiff-Appellee,   │
                                                          │
                                                           >      No. 16-2490
         v.                                               │
                                                          │
                                                          │
 RUTH JOHNSON, Michigan Secretary of State, in her        │
 official capacity,                                       │
                           Defendant-Appellant.           │
                                                          ┘
                           Appeal from the United States District Court
                      for the Western District of Michigan at Grand Rapids.
                        No. 1:16-cv-01109—Janet T. Neff, District Judge.

                             Decided and Filed: December 21, 2016

                    Before: COLE, Chief Judge, GUY and SUTTON, Circuit Judges.
                                   _________________

                                            COUNSEL

ON LETTER BRIEF: Ann M. Sherman, OFFICE OF THE MICHIGAN ATTORNEY
GENERAL, Lansing, Michigan, for Appellant. Stephen R. Klein, PILLAR OF LAW
INSTITUTE, Washington, D.C., Patrick M. Jaicomo, MILLER JOHNSON, Grand Rapids,
Michigan, for Appellee.
                                       _________________

                                             ORDER
                                       _________________

       PER CURIAM. On October 24, 2016, the district court preliminarily enjoined the State
of Michigan from enforcing its bans on ballot exposure and photography at the polls against
voters taking “ballot selfies.” On October 28, this panel stayed the district court’s injunction.
The presidential election has now come and gone, but the merits of the preliminary injunction are
still before us. Meanwhile, the district court is proceeding to trial on the permanent injunction.



                                                 1
No. 16-2490                           Crookston v. Johnson                               Page 2


          Both parties agree that summary reversal of the preliminary injunction is appropriate in
light of our stay and the merits proceedings in the district court. It would serve no purpose to set
a briefing schedule and issue a full opinion on the injunction’s merits. We considered the
parties’ arguments regarding the plaintiff’s likelihood of success when we issued the stay, and
full briefing would be unlikely to alter our conclusions at this stage. If needed, this Court will
revisit this case after trial, but there is no need to reconsider the same arguments on the same
record.

          For the reasons provided in the stay order, we reverse the district court’s grant of the
plaintiff’s motion for a preliminary injunction.

                                              ENTERED BY ORDER OF THE COURT



                                              _________________________________
                                              Deborah L. Hunt, Clerk